Citation Nr: 0720860	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to May 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDING OF FACT

The veteran's bipolar affective disorder is characterized by 
occupational and social impairment with reduced reliability 
and productivity but without deficiencies in most areas or 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the veteran's bipolar affective disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the November 2000 rating decision 
granting service connection and assigning an initial 50 
percent rating for a bipolar affective disorder, effective 
June 1998.  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  Therefore separate, "staged" ratings may be assigned 
for PTSD from such date as evidence warrants.  Fenderson v. 
West,  12 Vet. App. 119, 126 (2001).

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected bipolar affective disorder.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).   
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).

The veteran's bipolar affective disorder is currently rated 
under Diagnostic Code 9432, which in turn refers to the 
General Rating Formula for Mental Disorders.  Under this 
Formula, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9432 (2006).

The record indicates that the veteran has been continually 
treated by VA for symptoms relating to bipolar affective 
disorder since November 1997.  During the course of his 
treatment, the veteran has been hospitalized on several 
occasions for suicide attempts or suicidal ideation.  He was 
hospitalized for periods lasting from less than one week to 
over two weeks in March 1998, November 1999, and September 
2000.  

His chief complaints at the time of his 1998 hospitalization 
were racing and suicidal thoughts, sleeplessness, anxiety, 
lack of impulse control, irritability, depression, hypomania, 
and elevated speech.  In November 1999, the veteran was 
admitted to the hospital due to depression and anxiety, and 
his treating physician considered him potentially harmful to 
himself.  Upon admission in November 1999, the veteran's 
treating physician noted that the veteran was not taking his 
prescribed medications, and he observed insomnia, dysphoria, 
headaches, racing thoughts, mania, and impulsivity.  

Upon hospital admission in September 2000, the veteran stated 
that he had been noncompliant with his medications and had 
consumed alcohol.  He stated that he came to the emergency 
room prior to his hospital admission due to racing thoughts, 
depression, and suicidal thoughts.  Mental status examination 
revealed a calm, cooperative, well groomed male with no 
abnormal movements and good eye contact.  His speech was 
noted as tangential, verbose and hurried.  He was vaguely 
positive for paranoia and had no homicidal ideation.  
Judgment and insight were fair.  Upon discharge, he 
reportedly had no suicidal ideations, no delusions, nor 
psychotic symptoms.  His mood was notably improved, and he 
tolerated his medications fairly well. 

The veteran underwent psychological evaluation for VA 
purposes in September 2000.  Mental status examination 
revealed mood swings, irritability, impaired impulse control, 
outbursts of anger, depression, anxiety and suicidal thoughts 
without plan or intention.  The veteran's social functioning 
appeared to be impaired to the examiner for the veteran said 
he liked to be alone and use alcohol to forget his problems.  
The veteran stated that he had delusions that the police were 
after him.  He reported no hallucinations.  The examiner did 
not observe evidence of acute panic attacks, bizarre or 
inappropriate behavior, schizophrenic symptoms, homicidal 
ideation, or obsessive or ritualistic behavior that 
interfered with routine activities.  The veteran's speech was 
reportedly sometimes loud and pressured.  His short-term and 
long-term memory were noted as impaired.  He was oriented to 
person, place and time and presented himself adequately 
groomed. According to the examiner, the veteran exhibited the 
ability to maintain other basic needs within normal limits.  

VA psychiatric treatment notes indicate that after the 
veteran's September 2000 psychiatric evaluation, the veteran 
was treated on a regular then sporadic basis until his 
psychiatric evaluation in May 2002.  According to the 
veteran's statements, he discontinued alcohol, and his mood 
was controlled after changing his medication on a couple of 
occasions.  In August 2002, the only reported symptoms of his 
disorder were grandiose ideas and slightly pressured speech.  

In May 2002, a psychiatric evaluation for VA purposes was 
conducted.  The veteran complained of anger, irritability, 
mania and difficulty concentrating.  The examiner reported 
that the veteran was well-groomed and performed all hygienic 
functions for himself.  The veteran's speech was reasonably 
normal except for a noted period of volatility.  According to 
the examiner, the veteran had difficulty linking his 
thoughts, became highly circumferential and tangential, and 
tried to control the interview.  His mood was reported as 
manic.  The veteran was neither suicidal nor homicidal; his 
short-term and long term memory were intact.  There was no 
evidence of hallucinations.  He was able to perform a number 
of tests indicative of concentration, calculation and 
abstraction.  There was no evidence of delusions or 
psychosis.  His insight and judgment was guarded, and his 
stream of thought was very productive.


Since the 2002 psychiatric evaluation, the record reflects 
that the veteran continued VA psychiatric treatment.  He 
continued to deny suicidal or homicidal ideation.  He 
continued to be cooperative in treatment and was enrolled in 
a work program (See VA treatment notes from May 2002 to July 
2004).

The record reflects that the veteran underwent psychiatric 
evaluation for Social Security Administration (SSA) purposes 
in March 2004.  The veteran's reported history was reflective 
of that made in earlier psychiatric evaluations.  The 
diagnosis given was bipolar I.  The examiner found that the 
veteran had no present symptoms of his disorder at the time 
of the examination but noted his concern of relapse.

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 50 percent for the veteran's bipolar 
affective disorder. The evidence does not show a degree of 
impairment as would warrant a 70 percent rating. While the 
veteran has reported some suicidal thoughts, he has not acted 
on these thoughts since his 1998 hospitalization.  
Furthermore, he has denied suicidal ideation with plan or 
intent since his 2000 hospitalization.  He has never 
exhibited homicidal tendencies on any psychiatric evaluation 
or during his course of VA psychiatric treatment.   He has 
not shown any obsessive rituals which interfere with routine 
activities.  While his speech has been reportedly tangential 
and circumferential at times during VA treatment and 
evaluation, he has not been shown to be in a near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.   

The veteran has shown a history of unprovoked irritability 
and impaired impulse control during psychiatric evaluation 
and treatment.  Nonetheless, there has been no showing of 
periods of violence since his service discharge in 1996 (See 
SSA psychiatric evaluation).  Furthermore, he has had no 
recent history of drug or alcohol abuse.  He has been alert 
and fully oriented at all times of record, with no spatial 
disorientation.  His personal appearance and hygiene have 
also been good (See psychiatric evaluations and notes from 
psychiatric hospitalizations).  The psychiatric examiners who 
prepared the 2000 and 2002 evaluations for VA also found him 
competent to manage his own personal finances and household 
despite his depression and anxiety. 


In terms of social functioning, the veteran stated that he 
had trouble getting along with his family and had several 
failed relationships in a short period of time.  Despite his 
impairment in personal relationships, the veteran, overall, 
appears to be able to function in areas of judgment, 
thinking, and general social situations such as VA treatment.  
As discussed above, the veteran has been able to function 
appropriately and cooperatively in situations concerning VA 
mental care and examination.  Furthermore, the veteran stated 
at his 2004 psychiatric evaluation that he had good 
relationships with friends and neighbors.  The evidence shows 
that the veteran remains able to function in daily life.  
Thus, the evidence supports a conclusion that, 
interpersonally, the veteran seems to be functioning 
adequately despite his psychiatric symptoms.

The Board does not dispute that veteran clearly exhibits 
significant impairment in his work life and social life with 
family and friends.  However, the current level of 
dysfunction is contemplated by the current 50 percent rating.  
Furthermore, in terms of occupational functioning, the 
veteran has been able to function in employment in the past, 
and the 2002 and 2004 psychiatric evaluations indicate that 
the veteran would be able to do some work due to his level of 
concentration.  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95. 
GAF is a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  

Although the records of hospitalization in 1998, 1999, and 
2000 record initial GAF scores of 35 or less at admission, 
which would support the need for hospitalization, the 
treatment records document scores in the 49 to 70 range 
during the time period relevant to this appeal.  However, GAF 
scores recorded in psychiatric evaluations of the veteran 
since 2000 average from 60 to 70, which indicate, generally 
speaking, moderate to mild psychiatric symptoms.  
Specifically, a score between 41 and 50 indicates serious 
psychiatric symptoms (suicidal ideation, severe obsessional 
rituals, occasional panic attacks) or serious impairment in 
social, occupational, or school functioning.  A score between 
51 and 60 indicates moderate symptoms and moderately impaired 
occupational and social functioning.  A score of 61 and 70 
illustrates some mild symptoms or some difficulty in social, 
occupation, or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards. In 
particular, the veteran's bipolar affective disorder has 
required brief periods of hospitalization in the past.  
However, these events have not presented an unusual or 
exceptional disability picture and have been contemplated in 
the veteran's current 50 percent rating.  

Furthermore, although the veteran has been awarded a total 
disability evaluation due to unemployability based on all his 
service-connected disabilities, effective from February 2002, 
under 38 C.F.R. § 4.16, the veteran's psychiatric disorder 
alone is not shown by the evidence to present marked 
interference with employment, in and of itself, as the 
veteran has been shown to be able to work considering his 
current cognitive functioning (See 2002 and 2004 psychiatric 
evaluations).  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In view of the extensive evidence of record, the 
preponderance of the evidence is against an initial rating in 
excess of 50 percent for the veteran's bipolar affective 
disorder.  

Inasmuch as the veteran's 50 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for bipolar affective disorder, 
there is no basis for a staged rating in the present case.  
See Fenderson, supra.  When the veteran entered treatment for 
a suicidal attempt in 1998, the record indicated that he was 
not compliant with his medications, and he was unable to 
control his impulses and mood.  Nonetheless, the record 
indicates that veteran's symptoms have lessened in the years 
since.  Specifically, the most recent 2002 and 2004 
psychiatric evaluations and VA treatment records indicate 
that the veteran symptoms are much more controlled, and he 
has become more compliant with his medications for his 
disorder which have been modified throughout his course of 
treatment.  Recent psychiatric evaluation indicates that the 
veteran was appropriately functioning in cognition, 
orientation and memory skills and was making efforts in terms 
of social and occupational functioning.

As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
Accordingly, the claim is denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Review of the claims folder reveals compliance with the duty 
to notify the claimant, 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by a letter from the RO to the veteran dated in 
April 2004.  The letter effectively satisfied the 
notification requirements consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board observes that the RO did not provide the veteran 
with this notice prior to the November 2000 adverse 
determination on appeal. In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
decided at approximately the same time as the legislation 
that established these requirements.  The Court acknowledged 
in Pelegrini at 120 that where the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
instance.     

In addition, the notice requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) were provided in the February 2007 
Supplemental Statement of the Case (SSOC) from the RO.  The 
Board finds that the presumption of prejudice due to the 
timing error for general VCAA and Dingess notice has been 
rebutted in this case.  Based on the communications sent to 
the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).

Specifically, the veteran submitted lay statements showing 
actual knowledge of the evidence required for increased 
rating claim.  In addition, the actual notices provided by 
the VA are clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  Overall, even though the VA, 
under Sanders, may have erred by relying on a post-decisional 
Dingess letter to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006)  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service, VA medical and Social Security records have been 
associated with the claims file.  Furthermore, the veteran 
was informed of his opportunity to submit further evidence in 
support of his claims in the April 2004 notice letter.  

During the appeal, the veteran was afforded two psychiatric 
evaluations for VA purposes dated in September 2000 and 
October 2002.  The Board notes that the veteran and his 
representative have asked for a contemporaneous VA 
examination.  However, the court has recently held that a 
contemporaneous VA examination is not always warranted where 
the veteran has not claimed that his condition has worsened 
since his last VA examination.  Vacha v. Nicholson, No. 05-
3022, 2007 WL 1469396 (May 16, 2007).  See also Palczewski v. 
Nicholson, ---Vet.App. ----, ----, No. 05-3022, slip op. at 
11, 2007 WL 1200136, at *8 (April 24, 2007) (requiring more 
than the passage of time to trigger the need for a 
contemporaneous medical examination).  In the present case, 
the veteran has not alleged by correspondence or contentions 
that his claimed disorders have worsened since his last VA 
examination in October 2002.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 50 percent for 
bipolar affective disorder with psychotic features is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


